NUMBER 13-14-00605-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DANNY LEE DUBBERLY,                                                      Appellant,

                                         v.

CATHRYN JOY DUBBERLY,                                                     Appellee.


                    On appeal from 105th District Court
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Rodriguez and Garza
                     Memorandum Opinion Per Curiam

      This appeal was abated by this Court on October 31, 2014, and the parties were

ordered to mediation. This cause is before the Court on an agreed motion to reverse

and set aside the trial court judgment without regard to the merits and remand for

disposition in accord with the agreement of the parties.   Accordingly, this appeal is

hereby REINSTATED.
       The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to

reverse and set aside the trial court’s July 7, 2014 judgment without regard to the merits,

and to remand the case to the trial court for disposition in accordance with the agreement

of the parties.

       We REVERSE and set aside the trial court’s July 7, 2014 judgment without regard

to the merits, and REMAND this cause to the trial court for disposition in accord with the

agreement of the parties (the entry of an agreed judgment as negotiated by the parties).

See TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d). In accordance with the agreement of the

parties, costs are taxed against the party incurring same.

       The parties request immediate issuance of our mandate.           See TEX. R. APP.

P.18.1(c). The motion is GRANTED. We direct the Clerk of the Court to issue the

mandate immediately.



                                                               PER CURIAM

Delivered and filed the 15th
day of January, 2015.




                                            2